RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 15a0022p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 ZULFIA FAYZULLINA,                                             ┐
                                                 Petitioner,    │
                                                                │
                                                                │         No. 13-4335
            v.                                                  │
                                                                 >
                                                                │
 ERIC H. HOLDER, JR.,                                           │
                                               Respondent.      │
                                                                ┘
                                   On Petition for Review of an Order
                                  of the Board of Immigration Appeals.
                                           No. A096 781 246.
                                  Decided and Filed: January 6, 2015*

                      Before: GUY, ROGERS, and DONALD, Circuit Judges.

                                           _________________

                                                 COUNSEL

ON BRIEF: Philip A. Eichorn, PHILIP EICHORN CO., LPA, Cleveland, Ohio, for Petitioner.
Jesse Lloyd Busen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

                                           _________________

                                                 OPINION
                                           _________________

        ROGERS, Circuit Judge. Zulfia Fayzullina, a native and citizen of Russia, challenges the
order of her removal for having provided a materially false writing regarding her marital and
residential status and for having been convicted of providing a materially false document to the
government, a crime of moral turpitude. Sufficient evidence supports the conclusion that she

        *
         This opinion was originally issued as an “unpublished decision” filed on January 6, 2015. The court has
now designated the opinion as one recommended for full-text publication.




                                                       1
No. 13-4335                         Fayzullina v. Holder                           Page 2

made the false writing, that it was material, and that she committed a crime of moral turpitude
when she submitted it to the government. For that reason, and because neither of the provisions
for waiver of removal upon which Fayzullina relies applies in this case, her petition for review
lacks any tenable basis.

       Fayzullina and Matthew Grey entered into a sham marriage for the purpose of evading
U.S. immigration laws. Fayzullina entered the United States from her native Russia on May 31,
2005, on a non-immigrant visa. On March 17, 2006, she married Grey and, shortly thereafter,
petitioned to change her status to that of a lawful permanent resident. The government granted
her petition on August 26, 2008. In January, 2009, Fayzullina sought reentry after travelling
abroad, and was admitted.

       Then, on August 5, 2009, a federal grand jury indicted Fayzullina and Grey. The
indictment included three counts against Fayzullina. Count 1 charged that Grey and Fayzullina
had married “for the purpose of evading a provision of the immigration laws of the United
States.” Count 2 charged that Fayzullina “did knowingly and willfully make and use a material
false writing and document by presenting to the CIS [Citizenship and Immigration Services] an
I-485, Application to Register Permanent Residence or Adjust Status, knowing the same to be
false; that is false and misleading information regarding his [sic] marital status including his [sic]
residence information.” Count 4 alleged that Fayzullina and Grey made material false statements
so that a third party could receive compensation and so that another third party could evade the
immigrations laws.

       Fayzullina pled guilty to Count 2 of the indictment in exchange for dismissal of Counts 1
and 4. The federal district court entered judgment against Fayzullina on March 24, 2010, finding
her guilty of violating 18 U.S.C. § 1001(a)(3). Section 1001(a)(3) provides:

       [W]hoever, in any matter within the jurisdiction of the executive, legislative, or
       judicial branch of the Government of the United States, knowingly and
       willfully . . . makes or uses any false writing or document knowing the same to
       contain any materially false, fictitious, or fraudulent statement or entry . . . shall
       be fined under this title [or] imprisoned not more than 5 years . . . .

18 U.S.C. § 1001(a)(3). The court sentenced Fayzullina to two years’ probation.
No. 13-4335                        Fayzullina v. Holder                          Page 3

       On September 30, 2010, the Department of Homeland Security (DHS) initiated removal
proceedings against Fayzullina by serving her with a Notice to Appear (NTA). The original
NTA included only four factual allegations, but DHS subsequently amended it by striking the
third and fourth allegations and replacing them with four new allegations, for a total of six
allegations. Fayzullina admitted the first four allegations in the amended NTA, but denied
Allegations 5 and 6. Allegation 5 charged that Fayzullina:

       procured [her] admission, visa, adjustment, or other documentation or benefit by
       fraud or by willfully misrepresenting a material fact, to wit: [she] knowingly
       provided false representations regarding [her] marriage to Matthew Grey in [her]
       I-485 adjustment of status application and [she] knowingly provided false
       statements regarding [her] marriage to Matthew Grey at [her] adjustment of status
       interview in order to procure [her] admission, visa, adjustment, or other
       documentation or benefit by fraud or by willfully misrepresenting a material fact.

A.R. 168. Allegation 6 charged that:

       On or about March 22, 2010, after pleading guilty, [Fayzullina was] convicted in
       the U.S. District Court for the Southern District of Ohio . . . of Making a False
       Statement and Representation in violation of 18 U.S.C. § 1001(a)(2) [sic] and [she
       was] sentenced to probation for a period of two years for this offense (although
       the statutory maximum sentence of five years imprisonment could have been
       imposed).

Id.

       While Fayzullina acknowledged having pled guilty to lying about her marriage in her I-
485, she denied Allegation 5 because, she said, the government had not adequately established
that her misrepresentation was material. Fayzullina also denied Allegation 6, on the ground that
she had never been convicted of violating 18 U.S.C. § 1001(a)(2), and that in any event the crime
she was convicted of, framed in the disjunctive, was, in part, not one of moral turpitude.

       The IJ adopted Allegations 5 and 6. With respect to Allegation 5, he concluded that
Fayzullina’s guilty plea was sufficient to sustain the factual allegation with respect to her I-485
statements, and also that a Statement of Facts submitted to the district court and prepared and
signed by Fayzullina admitted that she made false statements at the adjustment of status
interview. That admission, the IJ found, established that Fayzullina had knowingly lied to the
CIS officer at her adjustment of status interview.
No. 13-4335                        Fayzullina v. Holder                         Page 4

       Regarding Allegation 6, the IJ acknowledged that the charging document listed the wrong
statute of conviction—18 U.S.C. § 1001(a)(2), rather than § 1001(a)(3). Rather than dismiss the
allegation, however, the IJ determined, sua sponte, to “amen[d] the alleged statute of conviction
to 18 U.S.C. § 1001(a)(3),” and then adopted the amended allegation.

       Next, the IJ addressed the government’s two stated bases for removability: 8 U.S.C.
§§ 1227(a)(1)(A) and 1227(a)(2)(A)(i). Section 1227(a)(1)(A) provides that, “Any alien who at
the time of entry or adjustment of status was within one or more of the classes of aliens
inadmissible by the law existing at such time is deportable.” 8 U.S.C. § 1227(a)(1)(A). The IJ
determined that Fayzullina was inadmissible when she became a lawful permanent resident
because of 8 U.S.C. § 1182(a)(6)(C)(i), which makes inadmissible “[a]ny alien who, by fraud or
willfully misrepresenting a material fact, seeks to procure (or has sought to procure or has
procured) a visa, other documentation, or admission into the United States or other benefit
provided under this chapter.” 8 U.S.C. § 1182(a)(6)(C)(i). The IJ concluded that Fayzullina’s
conviction under 18 U.S.C. § 1001(a)(3)—for “knowingly and willfully . . . mak[ing] or us[ing]
[a] false writing or document knowing the same to contain any materially false, fictitious, or
fraudulent statement or entry,” 18 U.S.C. § 1001(a)(3)—met 8 U.S.C. § 1182(a)(6)(C)(i)’s
requirements of willfulness and materiality, making Fayzullina removable under 8 U.S.C.
§ 1227(a)(1)(A).

       The IJ also concluded that Fayzullina was removable under 8 U.S.C. § 1227(a)(2)(A)(i).
That statute makes removable “Any alien who (I) is convicted of a crime involving moral
turpitude committed within five years . . . after the date of admission, and (II) is convicted of a
crime for which a sentence of one year or longer may be imposed.” 8 U.S.C. § 1227(a)(2)(A)(i).
Relying on Sixth Circuit and BIA precedents, the IJ found that Fayzullina’s violation of
18 U.S.C. § 1001(a)(3) necessarily entailed both knowledge and materiality, such that it
constituted a crime of moral turpitude.      Because Fayzullina’s conviction under 18 U.S.C.
§ 1001(a)(3) occurred within five years of her arrival in the United States and was punishable by
more than a year in prison, the IJ determined that she was removable under 8 U.S.C.
§ 1227(a)(2)(A)(i), as well.
No. 13-4335                         Fayzullina v. Holder                           Page 5

       Fayzullina moved the IJ to reconsider his finding that she was removable under 8 U.S.C.
§ 1227(a)(2)(A)(i).   The IJ denied Fayzullina’s motion on June 7, 2012, finding that any
violation of 18 U.S.C. § 1001(a)(3) constitutes a crime involving moral turpitude. Because
violations of § 1001(a)(3) are categorically crimes of moral turpitude, he concluded, there was no
need to consider the particulars of Fayzullina’s record of conviction in determining whether she
was removable under 8 U.S.C. § 1227(a)(2)(A)(i).

       After the IJ denied her motion for reconsideration on removal, Fayzullina applied for
waiver of removal under 8 U.S.C. §§ 1227(a)(1)(H) and 1182(h). Section 1227(a)(1)(H) permits
waiver of removal when an alien:

       is the spouse, parent, son, or daughter of a citizen of the United States or of an
       alien lawfully admitted to the United States for permanent residence; and . . . was
       in possession of an immigrant visa or equivalent document and was otherwise
       admissible to the United States at the time of such admission except for those
       grounds of inadmissibility specified under paragraphs (5)(A) and (7)(A) of section
       1182(a) of this title which were a direct result of that fraud or misrepresentation.

8 U.S.C. § 1227(a)(1)(H). Section 1182(h) permits waiver of removal when the alien:

       is the spouse, parent, son, or daughter of a citizen of the United States . . . [and] it
       is established to the satisfaction of the Attorney General that the alien’s denial of
       admission would result in extreme hardship to the United States citizen or
       lawfully resident spouse, parent, son, or daughter of such alien. . . . No waiver
       shall be granted under this subsection in the case of an alien who has previously
       been admitted to the United States as an alien lawfully admitted for permanent
       residence if . . . the alien has not lawfully resided continuously in the United
       States for a period of not less than 7 years immediately preceding the date of
       initiation of proceedings to remove the alien from the United States.

Id. at § 1182(h).

       The IJ determined that Fayzullina did not meet either section’s criteria for relief. First, he
found Fayzullina was not eligible for waiver under § 1227(a)(1)(H), which allows waiver only
where the grounds of removability are the “direct result of [] fraud or misrepresentation.” But
the direct cause of Fayzullina’s removability, the IJ decided, was not her fraud or
misrepresentation; it was her conviction on the basis of fraud or misrepresentation. As he
explained:
No. 13-4335                        Fayzullina v. Holder                         Page 6

        The Respondent was convicted of a crime involving moral turpitude. The
        Respondent’s inadmissibility under INA § 212(a)(2)(A)(i)(I) is the direct result of
        that conviction. The underlying fraud is an indirect cause, and is thus not covered
        by INA § 237(a)(1)(H).

A.R. 135. The IJ concluded that, because Fayzullina’s removability was not the direct result of
fraud or misrepresentation, she was not eligible for waiver of removal under § 1227(a)(1)(H).

        The IJ next found that Fayzullina did not meet the requirements for eligibility under
8 U.S.C. § 1182(h), since she had not lawfully resided continuously in the United States for
seven years before removal proceedings commenced. Section 1182(h) expressly applies only to
aliens who have resided in the United States for seven years before the government initiates
proceedings to remove them from the country. 8 U.S.C. § 1182(h). Fayzullina entered the
country on May 31, 2005, and was served with the NTA on September 30, 2010, and therefore
she had been in the country for just over five years when the government initiated removal
proceedings.

        Fayzullina appealed the IJ’s decision, but the BIA dismissed the appeal on November 5,
2013.   The Board concluded that the IJ properly sustained Allegation 5 in the charging
documents because DHS provided sufficient evidence to establish that Fayzullina knowingly
provided materially false oral and written statements regarding her prior marriage to obtain
adjustment of status. The BIA also concluded that the IJ had not violated Fayzullina’s due
process rights in changing Allegation 6 to properly reflect Fayzullina’s statute of criminal
conviction, because Fayzullina had been aware of the nature of her criminal conviction and,
therefore, was “not unduly prejudiced by the DHS’s error in the Form I-261.” The BIA then
upheld the IJ’s finding that Fayzullina was removable under 8 U.S.C. § 1227(a)(2)(A)(i), citing
Sixth Circuit and BIA precedent for the proposition that an offense under 18 U.S.C. § 1001 is
categorically a crime involving moral turpitude.

        The BIA also upheld each of the IJ’s findings pretermitting waiver. First, the BIA held
that 8 U.S.C. § 1227(a)(1)(H) could not operate to waive a charge of removability under 8 U.S.C.
§ 1227(a)(2)(A)(i) because § 1227(a)(1)(H), by its terms, applies exclusively to “[t]he provisions
of this paragraph,” i.e., paragraph (a)(1) of § 1227.       The BIA determined that 8 U.S.C.
§ 1227(a)(1)(H) thus could not effect a waiver of removability based on 8 U.S.C.
No. 13-4335                        Fayzullina v. Holder                            Page 7

§ 1227(a)(2)(A)(i). The BIA also concluded that Fayzullina was ineligible for a waiver under
8 U.S.C. § 1182(h) because she could not meet that waiver provision’s requirement of seven
years’ physical presence in the United States. The Board accordingly dismissed Fayzullina’s
appeal in its entirety. Fayzullina now petitions for review of the BIA decision.

       None of Fayzullina’s arguments warrants granting her petition for review.

       First, notwithstanding Fayzullina’s argument, a violation of 18 U.S.C. § 1001(a)(3) is
categorically a “crime involving moral turpitude” for purposes of removal under 8 U.S.C.
§ 1227(a)(2)(A)(i). This conclusion is supported by precedents of our court and of the BIA.

       The BIA has “long held that crimes involving fraud or making false statements have been
found to involve moral turpitude.” Matter of Pinzon, 26 I. & N. Dec. 189, 193 (BIA 2013); see
also Matter of Correa-Garces, 20 I. & N. Dec. 451, 454 (BIA 1992). Its construction of
ambiguous statutory provisions—like the term “crime involving moral turpitude”—is entitled to
Chevron deference. Ruiz-Lopez v. Holder, 682 F.3d 513, 516 (6th Cir. 2013). Consequently,
this court “must uphold the BIA’s construction [of 8 U.S.C. § 1227(a)(2)(A)(i)] unless it is
arbitrary, capricious, or manifestly contrary to the statute.” Kellermann v. Holder, 592 F.3d 700,
702 (6th Cir. 2010) (quoting Chevron, U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S. 837,
843–44 (1984)) (internal quotation marks omitted). Our circuit has held—along with a number
of other circuits—that the BIA’s interpretation of “crime involving moral turpitude” is
reasonable. Novatchinski v. Holder, 516 F. App’x 526, 530–31 (6th Cir. 2013) (holding the
BIA’s interpretation reasonable and listing cases reaching the same conclusion); Ghani v.
Holder, 557 F.3d 836, 841 n.3 (7th Cir. 2009) (listing additional cases).

       This court’s precedents, too, stand for the proposition that crimes of deliberate dishonesty
involving material facts categorically involve moral turpitude. For example, in Kellermann v.
Holder, we held that pleading guilty to having “unlawfully, willfully, and knowingly conspire[d]
. . . to knowingly and willfully make false, fictitious, and fraudulent statements or
representations concerning a material fact within the jurisdiction of a department or an agency of
the United States” supported removability under 8 U.S.C. § 1227(a)(2)(A)(i). 592 F.3d at 703–
05. We have reasoned similarly in cases involving lying on a student loan application, Kabongo
v. INS, 837 F.2d 753, 758 (6th Cir. 1988), and knowingly possessing illicit identification
No. 13-4335                         Fayzullina v. Holder                      Page 8

documents with intent to use or transfer them, Yeremin v. Holder, 738 F.3d 708, 715–16 (6th Cir.
2013). Most recently, in Imran v. Holder, 531 F. App’x 749 (6th Cir. 2013), we held that, for
purposes of 18 U.S.C. § 1227, it made no difference whether the petitioner had pled guilty to
making a fictitious statement or a false statement, since either admission constituted a crime of
moral turpitude. “Making a fictitious statement to a government agency knowing that it is
fictitious involves no less moral turpitude than making a false statement to a government agency
knowing that it is false.” Id. at 750.

       These cases make clear that crimes of making deliberately dishonest statements involving
material facts are inherently crimes involving moral turpitude. Those elements—materiality and
knowledge—are manifestly present in Fayzullina’s case. Indeed, she pled guilty to “mak[ing] or
us[ing] any false writing or document knowing the same to contain any materially false,
fictitious, or fraudulent statement or entry.” 18 U.S.C. § 1001(a)(3) (emphasis added). This
admission is more than sufficient to establish her violation of § 1001(a)(3) as a crime involving
moral turpitude.

       It makes no difference that the aforementioned cases construed statutory language other
than the current version of 18 U.S.C. § 1001(a)(3). The statutes they addressed use language that
is not materially distinguishable from the language of § 1001(a)(3). Imran, for example, dealt
with 18 U.S.C. § 1001(a)(2), which criminalizes “knowingly and willfully . . . mak[ing] any
materially false, fictitious, or fraudulent statement or representation.” See Imran, 531 F. App’x
at 750. In comparison, 18 U.S.C. § 1001(a)(3) criminalizes “knowingly and willfully . . .
mak[ing] or us[ing] any false writing or document knowing the same to contain any materially
false, fictitious, or fraudulent statement or entry.” 18 U.S.C. § 1001(a)(3). The differences do
not affect the degree of moral turpitude. First, paragraph (a)(2) applies to “statement[s] or
representation[s],” whereas (a)(3) applies to “writing[s] or document[s].” But there is no reason
why a written falsehood should involve moral turpitude any more or less than a spoken one.
Second, paragraph (a)(2) applies to any false, fictitious, or fraudulent statements or
representations, whereas paragraph (a)(3) is expressly limited to writings or documents made
with the knowledge that the writings or documents “contain any materially false, fictitious, or
fraudulent statement[s] or entr[ies].” If anything, paragraph (a)(3)’s requirement that a writing
No. 13-4335                        Fayzullina v. Holder                          Page 9

or document be made with knowledge of the falsehood makes a guilty plea under paragraph
(a)(3) more likely to involve moral turpitude than a plea under paragraph (a)(2), since it limits
convictions under paragraph (a)(3) to defendants who acted with scienter. See Ruiz-Lopez v.
Holder, 682 F.3d 513, 519 (6th Cir. 2012) (citing Matter of Silva-Trevino, 24 I. & N. Dec. 687,
706 & n.5 (BIA 2008)).

       Fayzullina also argues that the IJ and the BIA failed to apply the correct framework in
analyzing her claims, but her argument is without merit in the circumstances of this case. We
have recently explained that, when a court considers whether conviction under a criminal statute
with alternative elements constitutes a conviction for a crime of moral turpitude, the court need
not go beyond the terms of the statutes (i.e., use a “modified categorical approach”) where each
of the criminal alternatives is independently a crime of moral turpitude:

       In determining whether a conviction under a federal statute fits the BIA’s
       definition of a crime involving moral turpitude, we apply what are known as the
       categorical and modified-categorical approaches. First, the categorical approach is
       applied, in which we consider whether the full range of conduct encompassed by
       the statute constitutes a crime of moral turpitude. We thus look to the elements of
       the offense, rather than the underlying facts of the specific case. If the full range
       of conduct encompassed by the statute constitutes a crime of moral turpitude, then
       the conviction is for an offense qualifying as a crime involving moral turpitude.

Yeremin v. Holder, 738 F.3d 708, 715 (6th Cir. 2013) (citations and internal quotation marks
omitted). What the BIA did in this case is fully consistent with this first step. The BIA
concluded accurately that “both the Board and the [Sixth Circuit] . . . have held that an offense
under 18 U.S.C. § 1001 is a categorical crime involving moral turpitude.” A.R. 11.

       A person who pleads guilty under 18 U.S.C. § 1001(a)(3) necessarily admits having
knowingly used a document that is materially false, fictitious, or fraudulent.            18 U.S.C.
§ 1001(a)(3). Regardless of how the misinformation is characterized, the elements of materiality
and scienter are inescapably present in any such plea, so that pleading guilty to violating
§ 18 U.S.C. § 1001(a)(3) is tantamount to admitting to a crime involving moral turpitude.
Because a violation of 18 U.S.C. § 1001(a)(3) is categorically a crime involving moral turpitude,
there was no reason for the BIA or the IJ to apply a modified-categorical analysis in Fayzullina’s
No. 13-4335                       Fayzullina v. Holder                       Page 10

case. In short, the BIA did not err in concluding that Fayzullina’s violation of 18 U.S.C.
§ 1001(a)(3) was a crime involving moral turpitude.

       The IJ, moreover, did not violate Fayzullina’s due process rights by sua sponte amending
Allegation 6 of the NTA to reflect that she had pled guilty to violating 18 U.S.C. § 1001(a)(3),
rather than 18 U.S.C. § 1001(a)(2). The amendment did not prejudice her, and an alleged due
process violation is not cognizable in the immigration context absent a showing of prejudice.
“To prevail on a due process challenge, an alien must demonstrate not only error, but also
substantial prejudice, or sho[w] the alleged violation affected the outcome of the proceeding.”
Lin v. Holder, 565 F.3d 971, 979 (6th Cir. 2009). Conduct that does not prevent an alien from
“reasonably presenting his case” is not a due process violation. Id. The emphasis on actual
prejudice, rather than technical exactitude, comports with the Supreme Court’s longstanding
rejection of “the approach that pleading is a game of skill in which one misstep by counsel may
be decisive to the outcome and accept[ance of] the principle that the purpose of pleading is to
facilitate a proper decision on the merits.” United States v. Hougham, 364 U.S. 310, 317 (1960).

       Fayzullina suggests two ways the IJ’s sua sponte amendment may have prejudiced her,
but neither is persuasive. First, she says that she lacked “notice of the correct subsection”
underlying the charge of removability.     That claim is undermined by the fact that, in her
pleadings before the IJ, Fayzullina repeatedly addressed argument to the correct paragraph of the
statute, notwithstanding the typographical error. In her motion for reconsideration, moreover,
Fayzullina raised several additional legal arguments expressly addressing the correct statute.
Fayzullina’s other argument regarding prejudice is that the IJ “did not analyze the text of the
correct statute.” That argument is manifestly wrong. Indeed, it was the IJ who amended
Allegation 6 to state the correct statute of conviction. Nothing else in the IJ’s opinions or the
BIA’s opinion suggests that either tribunal was confused about the paragraph of 18 U.S.C.
§ 1001(a) to which Fayzullina had pled guilty. Her remaining allegations of prejudice are either
unsubstantiated or conclusory.

       Finally, the BIA properly concluded that Fayzullina is ineligible for waiver under either
of the two provisions upon which she relies. First, Fayzullina argues that she is eligible for
waiver of removal under 8 U.S.C. § 1227(a)(1)(H), which allows for waiver of “the [removal]
No. 13-4335                              Fayzullina v. Holder                                Page 11

provisions of this paragraph” under certain conditions. 8 U.S.C. § 1227(a)(1)(H) (emphasis
added). The problem for Fayzullina is that the IJ and the BIA found her removable not just
under paragraph (1) of § 1227(a), but also under paragraph (2). The waiver provision in
§ 1227(a)(1)(H) explicitly applies only to findings of removability based on paragraph (1); it
does not encompass or permit waiver of the provisions of any other paragraph. Id. That is why
the two circuit courts to have addressed the question have held that § 1227(a)(1)(H)’s waiver
provision does not apply to findings of removability based on other paragraphs in § 1227(a).
Taggar v. Holder, 736 F.3d 886, 890 (9th Cir. 2013); Gourche v. Holder, 663 F.3d 882, 886–87
(7th Cir. 2011).

        Fayzullina disputes this reading of the statute, contending that it fails to “address the
language that 8 U.S.C. § 1227(a)(1)(H) waives other grounds of inadmissibility that are a ‘direct
result’ of the fraud [that is the basis for removal].” She argues that, because her conviction under
18 U.S.C. § 1001(a)(3) was a “direct result” of deception or fraud, her resultant inadmissibility
under 8 U.S.C. § 1227(a)(2)(A)(i) is waivable under 8 U.S.C. § 1227(a)(1)(H). But even if
Fayzullina were inadmissible as a “direct result” of deceptive or fraudulent conduct, she would
still not be eligible for a waiver under 8 U.S.C. § 1227(a)(1)(H) because waivers under that
section only apply to “the provisions of this paragraph,” i.e., 8 U.S.C. § 1227(a)(1) (emphasis
added). Because one basis for Fayzullina’s removability is 8 U.S.C. § 1227(a)(2), she is not
eligible for waiver of removal under 8 U.S.C. § 1227(a)(1)(H). See Gourche, 663 F.3d at 886–
87.

        Second, Fayzullina argues that she is eligible for a waiver under 8 U.S.C. § 1182(h). To
be eligible for a waiver under that subsection, however, the Board held that Fayzullina must
show that she “resided continuously in the United States for a period of not less than 7 years
immediately preceding the date of initiation of proceedings to remove [her] from the United
States,” under 8 U.S.C. § 1182(h).1 The record shows that, even disregarding Fayzullina’s brief
departure from the United States in 2009, she had been in the country at most for just over five



        1
          Fayzullina does not argue that the seven-year requirement is inapplicable on the ground that she is not “an
alien who has previously been admitted to the United States as an alien lawfully admitted for permanent residence”
for purposes of § 1182(h).
No. 13-4335                       Fayzullina v. Holder                      Page 12

years when DHS initiated removal proceedings against her. That duration is well short of the
seven-year requirement of 8 U.S.C. § 1182(h).

       Relying on Matter of Tanori, 15 I. & N. Dec. 566 (BIA 1976), and Matter of Sanchez,
17 I. & N. Dec. 218 (BIA 1980), Fayzullina argues in a somewhat obscure fashion that she may
nonetheless seek a nunc pro tunc waiver under § 1182(h). Tanori and Sanchez are facially
distinguishable because both Tanori and Sanchez had indisputably been residents of the United
States for over seven years when removal proceedings were initiated against them. See Matter of
Tanori, 15 I. & N. Dec. at 567; Matter of Sanchez, 17 I. & N. Dec. at 223–24. In any event, the
nunc pro tunc waiver concept that was acknowledged for different purposes in those cases has
since been definitively repudiated by the BIA. See Rivas v. U.S. Att’y. Gen., 765 F.3d 1324,
1329 (11th Cir. 2014) (discussing Matter of Rivas, 26 I. & N. Dec. 130, 131–34 (BIA 2013)).

       The petition for review is denied.